Plaintiff in error was convicted in the district court of Choctaw county on a charge of burglary in the second degree, and his punishment fixed by the jury at imprisonment in the state penitentiary for a period of two years.
The appeal in this case was filed in this court on the 19th day of March, 1929. No briefs have been filed on behalf of plaintiff in error and no appearance was made for oral argument.
Upon a careful examination of the record, we find no errors depriving the appellant of any substantial rights. The evidence being sufficient to support the verdict, the cause is affirmed.